Exhibit 10.1

 



PROMISSORY NOTE

 

U.S. $348,083.32

 

FOR VALUE RECEIVED, Net Element, Inc., a Delaware corporation with its principal
place of business at 3363 NE 163rd Street, Suite 705, North Miami Beach, FL
33160 ("Maker"), unconditionally promises to pay to Star Equities LLC (together
with its successors and assigns, "Payee"), having a place of business at 3265 NE
167th Street, North Miami Beach, FL 33160 or at such other place as the holder
of this Promissory Note ("Note") may hereafter direct in writing, the principal
sum of Three Hundred Forty-eight Thousand Eighty-three and 32/100 Dollars
($348,083.32).

 

From and after the date of this Note until the earlier of (a) October 1, 2018 or
(b) that date on which Maker has repaid all amounts owing hereunder (the
“Maturity Date”), the principal balance of this Note outstanding from time to
time shall bear interest at the rate of Twelve percent (12%) per annum and
thereafter at the lesser of (i) the highest rate permitted by applicable law or
(ii) One hundred fifty dollars ($150.00) per day until paid in full (together
with all costs of collection including reasonable attorney fees and expenses).
Subject to no event of default, payments on the Note shall be made by Maker as
follows: From the date of this Note to and until September 30, 2018 Maker shall
make eighteen (18) payments of interest only in the amount of Three Thousand
Four Hundred Eighty-one and 00/100 Dollars ($3,481.00), followed by one (1)
payment on the Maturity Date in the amount of all outstanding principal and
interest. Payments due hereunder shall commence and be due and payable on or
before April 1, 2017, and continue thereafter on a monthly basis on the 1st day
of each month for the succeeding seventeen (17) months. Any monies received
other than on the date a payment first becomes due shall, if received prior
thereto, be applied on the date the next payment falls due.

 

In the event that Maker has a Liquidity Event, defined hereafter, at any time
that there remains a balance due to Payee pursuant to this Note, then all
outstanding principal and interest due to Maker shall form part of the Liquidity
Event and the Maturity Date hereof shall be accelerated to coincide with the
closing date of the Liquidity Event. A Liquidity Event shall mean a capital
raise by Maker that is not in the ordinary course of Maker’s business and that
results in funding to Maker in excess of $5 Million.

 

In the event any of the payments required to be made under this Note are not
received by or on behalf of Payee in full within ten (10) days after the due
date thereof, and the same subsequently is received and accepted by or on behalf
of Payee, Maker shall pay on demand a late charge in the amount of five percent
(5%) of the amount of the delinquent payment.

 

In the event that a payment required hereunder is not received by or on behalf
of Payee within thirty (30) days after the due date thereof, Maker shall be in
default hereunder and the entire unpaid balance of principal and interest of
this Note shall become due and payable immediately, without notice or demand, at
the election of the Payee, provided that the Payee shall endeavor (but is not
required) to provide notice to Maker of any such acceleration. Maker waives
demand, presentment for payment, protest, notice of protest and notice of
nonpayment or dishonor of this Note. Maker shall have the right to prepay this
note in full or in part at any time upon providing prior written notice to the
Payee.

 

 

 

 



All amounts payable under this Note shall be payable with all collection costs
and attorneys' fees. This Note shall be governed by, and construed in accordance
with, the laws of the State of FLORIDA without regard to principles of conflicts
of laws. TO THE FULLEST EXTENT PERMITTED BY LAW, DEBTOR, AFTER CONSULTING WITH
COUNSEL OR HAVING HAD THE OPPORTUNITY TO DO SO, HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN CONNECTION WITH THIS NOTE.

 

 



  Net Element, Inc.         By: /s/  Steven Wolberg         Name: Steven Wolberg
        Title: Chief Legal Officer         Date: March 1, 2017



 

 

